Vacate and Rendered and Opinion Filed July 15, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00053-CV

           AGL CONSTRUCTORS, A JOINT VENTURE,
           ARCHER WESTERN CONTRACTORS, LLC,
           GRANITE CONSTRUCTION COMPANY AND
          THE LANE CONSTRUCTION CORP., Appellants
                            V.
    PTG-HDR JV, PARSONS TRANSPORTATION GROUP, INC. AND
                HDR ENGINEERING, INC., Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-05165

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Osborne
      Before the Court is the parties’ “Joint Motion to Vacate and Render Judgment

Pursuant to Settlement.” The parties report that they have settled all matters in

controversy in this appeal, and request that we vacate the trial court’s judgment

without reference to the merits and render judgment dismissing the cause with

prejudice. Citing appellate procedure rules 42.1(a)(2)(A) and 43.2(e), the parties

request that the Court:

      (a)    vacate the trial court’s judgment without reference to the merits;
      (b)     pursuant to the parties’ agreement, render judgment dismissing the
              cause with prejudice;

      (c)     order that each party bear its own costs of appeal;

      (d)     direct the clerk of the district court to release to Appellant’s counsel the
              Supersedeas Bond filed on November 8, 2019, and

      (e)     grant such other relief to which the parties may be entitled.

      Texas Rule of Appellate Procedure 42.1(a)(2) addresses disposition of an

appeal in accordance with the parties’ agreement. Rough Creek Mgmt., L.L.C. v.

Weiss, No. 05-12-01333-CV, 2014 WL 3700615, at *1 (Tex. App.—Dallas July 24,

2014, no pet.) (mem. op.). As requested by the parties, the Court vacates the trial

court’s judgment without reference to the merits and, pursuant to the parties’

agreement, renders judgment dismissing the cause with prejudice. Also, as requested

by the parties, we order that each party bear its own costs of the appeal, and direct

the clerk of the district court to release to appellants’ counsel the supersedeas bond

filed on November 8, 2019. TEX. R. APP. P. 42.1(a)(2)(A) and 43.2(e).




200053f.p05                                   /Leslie Osborne//
                                              LESLIE OSBORNE
                                              JUSTICE




                                           –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

AGL CONSTRUCTORS, A JOINT                      On Appeal from the 192nd Judicial
VENTURE, ARCHER WESTERN                        District Court, Dallas County, Texas
CONTRACTORS, LLC, GRANITE                      Trial Court Cause No. DC-17-05165.
CONSTRUCTION COMPANY                           Opinion delivered by Justice
AND THE LANE                                   Osborne. Justices Pedersen, III and
CONSTRUCTION CORP.,                            Reichek participating.
Appellants

No. 05-20-00053-CV           V.

PTG-HDR JV, PARSONS
TRANSPORTATION GROUP, INC.
AND HDR ENGINEERING, INC.,
Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is VACATED without reference to the merits and, pursuant to the parties’
agreement, judgment is RENDERED dismissing the cause with prejudice.

      It is ORDERED that each party bear its own costs of this appeal. We
DIRECT the clerk of the district court to release to appellants’ counsel the
supersedeas bond filed on November 8, 2019.



Judgment entered this 15th day of July, 2022.




                                         –3–